STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-5, 7, 10-11, 13, and 16-17 were amended and claims 2-3, 8-9, and 14-15 were canceled in an amendment filed on March 8, 2021.
Claims 1, 4-7, 10-13, and 16-18 are pending and are allowed.

Claim Interpretation
	In the previous Office action, claims 7-12 were interpreted under 35 U.S.C. § 112(f) (or pre-AIA  35 U.S.C. § 112, sixth paragraph) due to the use of the term “processor-based system” in the claims.  In view of the amendment filed on March 8, 2021, the term “processor-based system” is no longer used in the claims.  Accordingly, claims 7-12 are no longer being interpreted under 35 U.S.C. § 112(f) (or pre-AIA  35 U.S.C. § 112, sixth paragraph).

Claim Rejections - 35 USC § 112
In the previous Office action, claims 7-12 were rejected under 35 U.S.C. § 112(b) (or 35 U.S.C. § 112 (pre-AIA ), second paragraph) due to an inadequate written description for “a processor-based system.”  In view of the amendment filed on March 8, 2021, the term processor-based system” is no longer used in the claims.  Accordingly, the rejection of claims 7-12 under 35 U.S.C. § 112(b) (or 35 U.S.C. § 112 (pre-AIA ), second paragraph) is withdrawn.
In addition, Claims 2, 8, and 14 were rejected in the previous Office action under 35 U.S.C. § 112(d) (or 35 U.S.C. § 112 (pre-AIA ), fourth paragraph).  In view of the amendment filed on March 8, 2021, claims 2, 8, and 14 have been canceled and the rejection under 35 U.S.C. § 112(d) (or 35 U.S.C. § 112 (pre-AIA ), fourth paragraph) is withdrawn.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In view of the amendment filed on March 8, 2021, the rejections of the claims under 35 U.S.C. § 103 have been withdrawn. 
Independent claims 1, 7, and 13, as amended, contain allowable subject matter because no prior art was found which explicitly teaches or reasonably suggests the combination of limitations for upon determining that a replication job has failed, determining that first portions of the object have been replicated from the source site to the destination site while second portions of the object have not yet been replicated from the source site to the destination site, and generating new tasks to replicate only the second portions of the object that have not yet been replicated, as described in the amended claims.
Independent claims 5, 11, and 17, as amended, contain allowable subject matter because no prior art was found which explicitly teaches or reasonably suggests the combination of limitations for logging status update messages about the replication job into a persistent key-value store; upon a failure to complete the replication job, accessing the key-value store to identify tasks of the plurality of tasks that were and were not completed before the failure; and 
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113